Citation Nr: 1243980	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to asbestos exposure. 

2.  Entitlement to service connection for bronchitis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This case is before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Subsequent to the February 2012 Supplemental Statement of the Case (SSOC), additional medical evidence (a March 2012 VA nerves examination report) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a SSOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that it is not pertinent to the issues decided herein.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran may have been exposed to asbestos during service but does not have asbestosis or an asbestos related disease.

2.  The Veteran's asthma did not have onset during or as a result of service and is not the result of possible asbestos exposure during service.

3.  The Veteran's bronchitis did not have onset during or as a result of service and is not the result of possible asbestos exposure during service.



CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  Bronchitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran seeks service connection for asthma and bronchitis, claimed as secondary to asbestos exposure in service.  Service personnel records indicate that he served as a fireman in the Navy. 

Service treatment records (STRs) are negative for complaints or findings related to asthma and bronchitis.  A July 1965 separation examination report notes that a chest X-ray was negative and clinical evaluation of the lungs was normal, providing evidence against this claim. 

Post-service treatment records include treatment records from Dr. CJH dated from 1998 to 2000.  The Veteran was seen in January 1998 with complaints of cough.  He was treated for bronchitis in November 1998, March 1999 and January 2000.  He was treated for asthmatic bronchitis in April 2000.

The Veteran submitted the instant claim in February 2008.  He stated, in pertinent part, that he was exposed to asbestos in the boiler room of his ship.

A January 2009 VA outpatient treatment record notes the Veteran's ongoing treatment for bronchial asthma.

A June 2009 VA respiratory examination report notes the Veteran's complaints of cough wheezing, and history of asthma and bronchitis.  X-ray studies revealed no evidence of acute findings in the lungs.  Both lungs were clear and inflated.  After reviewing the Veteran's claims files, the VA examiner opined that she was unable to state whether the Veteran's current respiratory disability is related to in-service asbestos exposure without resorting to mere speculation.  Specifically, she stated: 

According to the "Textbook of Family Medicine" by Rakel, "at least 10% of asthma cases in adults can be attributed to occupational exposures" and of those 10%, 11.1% are due to mineral & inorganic dust exposures such as asbestos.

According to the [Veteran's] c-file, he was advanced to a designation of "FN" on 5/16/62 which is that of "Fireman" & is listed as "highly probable" for exposure to asbestos on the "Navy Job Titles (Ratings) & Probability of Exposure" list.  Due to the intervening number of years, I cannot state that this is the etiology of the current condition, although it would deffinately (sic) be among the differentials.

The negative CXR (chest X-ray) without evidence of fibrosis or scaring (sic) & with full inflation make asbestos less likely to be involved in this case.  Results of PFT (pulmonary function tests) are pending, but asbestos generally leaves evidence which can be seen radiographically.

While the Board notes the fact that the examiner stated he cannot provide an opinion with resorting to mere speculation, the Board must find that the above provide some limited evidence against this claim, indicating a problem that is less likely than not related to service from July 1961 to July 1965, over 40 years ago. 

Pulmonary function test results were obtained in June 2009.  After reviewing these results, the June 2009 VA examiner stated that no changes to the June 2009 VA medical opinion were warranted.

In an August 2009 VA Form 9, the Veteran stated that he had no family history of asthmatic bronchitis.  He further stated that he did not smoke, and had no history of exposure to asbestos subsequent to service.

As noted above, the Veteran's service personnel records show that he served in the Navy as a fireman.  Assuming, but not deciding, that the Veteran was exposed to at least some degree of asbestos in service, the evidence does not indicate he has an asbestos-related disease.  There is no radiographic evidence of parenchymal lung disease or asbestosis.  See VA Manual, 9(e).  Further, no physician has diagnosed asbestosis or any other asbestos-related lung disorder. 

The Veteran may still establish service connection for asthma and bronchitis by affirmative and competent evidence that such diseases are related to his service or some event therein.  However, the first evidence of diagnoses of these disabilities is in 1998, more than 30 years after the Veteran's discharge from service in 1965.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that these disabilities are service-related, providing more limited evidence against this claim.  See Maxson, supra.

Furthermore, there is no competent evidence that links these disabilities to the Veteran's service.  The competent and credible evidence consists of a June 2009 VA examination report and addendum.  The VA examiner opined that although the Veteran was likely exposed to asbestos in service, the negative chest X-ray findings (no evidence of fibrosis or scarring, with full inflation of both lungs) make asbestos less likely to be involved in this case.  There is no medical opinion to the contrary.  Thus, the Board finds that the evidence weighs against a finding of service connection for asthma and bronchitis secondary to asbestos exposure in service.  

The Veteran's belief that his asthma and bronchitis are related to asbestos exposure in service is not competent evidence, as he is a layperson, untrained in establishing a medical diagnosis or determining medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  The Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, supra.  

Here, the Board finds that the Veteran's opinions as to whether his asthma or bronchitis is related to service are not competent evidence because such opinion is a medical question too complex to be the subject of the opinion of a layperson.  While the Board does not doubt the sincerity of the Veteran's current beliefs, his claimed disabilities are internal and not visible to the naked eye.  They are not readily observed by laypersons and require extensive testing to determine onset, etiology and diagnosis.  Therefore, the Veteran is not competent to render a credible opinion regarding the existence and/or etiology of the alleged asbestosis, asbestos related disease, asthma, or bronchitis related to service more than 40 years ago.  In sum, as a layperson, the Veteran is unable to identify complex matters such as onset and etiology of respiratory disabilities.  Thus, his statements are entitled to little probative weight.  The Board places more weight on the VA examiner's opinion.  The examiner reviewed the claims file, performed a comprehensive examination, and provided an etiology opinion supported by rationale.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claims.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, supra.  The appeal is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in March 2008 (prior to the initial adjudication of the claims in August 2008) advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as notice with respect to the disability-rating and effective-date elements of his claims.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's STRs have been obtained.  All appropriate development to obtain the Veteran's pertinent, available post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

ORDER

Service connection for asthma is denied.

Service connection for bronchitis is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


